Citation Nr: 0833658	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-21 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected duodenal ulcer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1958 and from April 1960 to April 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied a rating in 
excess of 10 percent for the veteran's service-connected 
duodenal ulcer.  While this appeal was pending, in a May 2005 
Decision Review Officer (DRO) decision, the rating evaluation 
for the veteran's service-connected ulcer was increased to 20 
percent.  However, although the veteran has been assigned a 
higher rating, it is still less than the maximum benefit 
available; therefore, his appeal is still pending.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  In February 2008, the 
Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review. 

The Board observes that in a May 2005 statement the veteran 
cancelled his appeal with regard to his claim for an 
increased rating for his duodenal ulcer and indicated he was 
appealing the combined rating for his service-connected ulcer 
and service-connected hemorrhoids.  The Board notes that no 
action was taken by the RO in response to this submission.  
Thereafter, in June 2005, the veteran submitted a statement, 
also dated in May 2005, disagreeing with his 20 percent 
rating for service-connected gastroesophageal reflux disease 
(GERD).  As the veteran's claim for service connection for 
GERD was denied in an unappealed March 2002 rating decision, 
the Board interprets this statement as the substantive appeal 
with regard to the veteran's increased rating claim for his 
service-connected ulcer.  

With regard to the aforementioned appeal for a combined 
rating in excess of 30 percent for his service-connected 
disabilities, the veteran appears to be arguing that the 
combined rating assigned was 20 percent and should have been 
30 percent.  However, the Board notes that the May 2005 DRO 
decision did, in fact, assign a combined rating of 30 
percent.  Therefore, the veteran's claim for an increased 
combined rating appears to have been satisfied.  However, as 
the RO did not inform the veteran of this fact, or otherwise 
reply to his appeal, the issue is referred to the RO for 
appropriate action.  Accordingly, the Board determines that 
the only claim over which it has jurisdiction at this time is 
entitlement to a rating in excess of 20 percent for service-
connected duodenal ulcer, as indicated on the title page.

FINDING OF FACT

Service-connected duodenal ulcer, at its most severe, is 
manifested by recurring moderate symptoms, such as pain, 
before and after eating, and nausea without vomiting anemia 
or weight loss.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
service-connected duodenal ulcer have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, the Court of Appeals for 
Veterans Claims (Court), in the consolidated appeal of 
Dingess/Hartman v. Nicholson, held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  19 Vet. App. 473 (2006).

Further, according to the recent decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon the contents of 38 C.F.R. § 3.159(b).  18 Vet. App. 112, 
120-21 (2004) (Pelegrini).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated from the regulation by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to no 
longer state that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim (the fourth element of notice as required under 
Pelegrini), effective May 30, 2008).  Thus, any error related 
to this element is harmless.  Even so, although this notice 
is no longer required, the Board notes that the veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  May 2004 and March 
2008 letters advised him to provide any relevant evidence in 
his possession. 

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In this case, the veteran was 
provided with a VCAA notification letter in May 2004, prior 
to the initial unfavorable rating decision issued in August 
2004.  In March 2006, he was sent notice with regard to the 
assignment of disability ratings and effective dates, and an 
additional VCAA notice was sent in March 2008.  

The Board observes that the May 2004 letter informed the 
veteran that he must demonstrate that his service-connected 
disability had increased in severity, and provided examples 
of both lay and medical evidence he could submit in support 
of his claim.  However, only the March 2006 and March 2008 
letters advised him to submit evidence of how his disability 
affects his work and daily life, and only the March 2008 
notice apprised him of the diagnostic code relevant to 
evaluating his disability.  

Failure to provide pre-adjudicative notice of any VCAA 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  
In addition, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that an SOC 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328).  In the present case, in June 
2008, the veteran was afforded an SSOC, thereby resolving the 
problem of inadequate timing with regard to the March 2006 
and March 2008 letters.  Therefore, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

Based on the above, the Board determines that the content 
requirements of VCAA notice for increased compensation claims 
have been met and the purpose of such notice, to promote 
proper development of the claim, has been satisfied.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 41 (2008), citing 
Mayfield, 444 F.3d at 1333.  Accordingly, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's VA medical records and 
the report of a June 2004 VA examination were reviewed by 
both the AOJ and the Board in connection with adjudication of 
his claim.  The veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of the claim.
 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected duodenal ulcer.  The Board 
has found nothing in the historical record that would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is 
set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  While this 
appeal was pending, the Court also held that staged ratings 
are appropriate for increased rating claims when factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Therefore, in accordance with Hart, the Board has 
considered the propriety of staged ratings in evaluating the 
veteran's service-connected disability.

The veteran's service-connected duodenal ulcer is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2007).  The veteran contends that his 
symptoms are worse than contemplated by a 20 percent rating 
evaluation and, thus, that a higher rating should be 
assigned.  

Under Diagnostic Code 7305, evidence of a moderate duodenal 
ulcer manifested by recurring episodes of severe symptoms two 
or three times a year averaging ten days in duration, or with 
continuous moderate manifestations, warrants the assignment 
of a 20 percent disability evaluation.  A 40 percent 
disability evaluation requires evidence of a moderately 
severe duodenal ulcer that is less than severe but that 
causes impairment of health manifested by anemia and weight 
loss or that results in recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  A 60 percent evaluation requires evidence of a 
severe duodenal ulcer manifested by pain that is only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114 (2007).

The veteran was afforded a VA examination in June 2004.  At 
the examination, the veteran had subjective complaints of 
once or twice a month having trouble swallowing, and pain in 
his abdomen almost daily that he rated as a five or six out 
of 10 on the pain scale.  He indicated that he could drink 
buttermilk or eat something to make the pain go away.  The 
veteran also reported he would sometimes get pain after 
eating, which would last approximately 20 minutes unless he 
took an antacid.  He was uncertain how often such pain 
happened.  The veteran also stated that he would have 
occasional nausea, but that he had no vomiting.  Medications 
included ranitidine and rabeprazole.  The veteran revealed 
that he had gained about 5 pounds since his last VA 
appointment.  Diagnoses included peptic ulcer disease with 
duodenitis, chronic gastritis, and Helicobacter pylori, 
positive.

VA treatment records dated from April 2003 to February 2008 
are associated with the claims file.  A review of these 
records does not reflect a severity of symptomatology that is 
inconsistent with those reported in the June 2004 VA 
examination.  In May 2005, the veteran was admitted to a VA 
medical center for acute onset of epigastric pain, and a 
history of ulcers was noted, but the ultimate diagnosis was 
diverticulosis.  Additionally, the Board notes an endoscopy 
was performed in February 2006 that revealed gastroesophageal 
reflux disease, diverticulosis, and internal and external 
hemorrhoids.  No ulcer related symptoms were reported.  
Similarly, in February 2008, at a consult for abdominal pain, 
the physician reported that there had been no evidence of 
ulcer disease in the most recent upper endoscopy, and that 
the last three endoscopies, performed in 2004, 2005, and 2006 
showed moderate diverticulosis, but no other mucosal 
abnormality.  The physician stated that the veteran's problem 
in February 2008 really seemed to be related to his known 
diverticulosis. 

Based on the above, the Board must conclude that a rating in 
excess of 20 percent for service-connected duodenal ulcer is 
not supported by the evidence.  Specifically, there is no 
medical evidence that reflects that the veteran's ulcer is 
more severe than moderate or that he suffers symptoms such as 
anemia, weight loss, or incapacitating episodes lasting 10 
days or more, four or more times per year.  In fact, at the 
June 2004 VA examination, the veteran reported that he had 
actually gained weight, and the last hospitalization for a 
gastric disorder of record was in May 2005 and was not 
attributed his service-connected ulcer disorder, but to 
diverticulosis.  

The Board has considered the veteran's own statements 
regarding the severity of his service-connected duodenal 
ulcer.  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of the severity of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   

Additionally, in accordance with Hart, the Board has 
contemplated staged ratings.  However, as the Board has 
determined that the veteran's service-connected ulcer 
disability does not warrant a rating in excess of 20 percent 
at any stage of the appeal period, staged ratings are not 
applicable to this case.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2007), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, a review of the record fails to 
reveal any additional functional impairment associated with 
the veteran's service-connected duodenal ulcer to warrant 
application of alternate rating codes.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to a rating in 
excess of 20 percent for his service-connective duodenal 
ulcer.  Therefore, his claim must be denied.

The Board recognizes that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
Barringer v. Peake, No. 06-3088, (U.S. Vet App. September 16, 
2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds no evidence that the veteran's service-connected ulcer 
disability presents such an unusual or exceptional disability 
picture at any time so as to require consideration of an 
extra-schedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).  The last reference to hospitalization 
was in May 2005, over three years prior to this decision, and 
the hospitalization was not a result of the veteran's 
service-connected ulcer disability.  There is simply no 
objective evidence suggesting that the veteran's service-
connected disability is more severe than addressed by VA's 
Rating Schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell; Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).



ORDER

A rating in excess of 20 percent for service-connected 
duodenal ulcer is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


